MEMORANDUM OPINION


No. 04-08-00364-CV

IN RE Juan CHAVEZ

Original Mandamus Proceeding (1)
 
PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Karen Angelini, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	June 4, 2008
 
PETITION FOR WRIT OF MANDAMUS DENIED
	On May 27, 2008, relator Juan Chavez filed a petition for a writ of mandamus. The court has
considered relator's petition for a writ of mandamus and is of the opinion that relief should be
denied. See Tex. R. App. P. 52.8(a). Accordingly, relator's petition for a writ of mandamus is denied. 								PER CURIAM
1. This proceeding arises out of cause number 2008-CVQ-000288-D2 filed in the 111th Judicial District Court,
Webb County, Texas.